Welker, J.
The complainant claims to have invented a new and improved device for attaching memorandum tablets to telephones, *755and described in his bill; and states that h,e has applied to the patent-office, under the statute, for a patent for his invention, which is now pending and yet undecided. lie alleges that the defendant is making and selling his device, and so doing him irreparable damage, and asks an injunction pending the hearing. The defendant demurs to the bill for want of equity.
The question raised is whether the court has jurisdiction of the subject-matter before the complainant obtains his patent. Rev. St. § 629, provides that the circuit court shall have original jurisdiction “of all suits, at law or in equity, arising under the patent or copyright laws of the United States.”
In Robb, Pat. 13, Justice Washington says:
“The general law declares beforehand that the right to the patent belongs to him who is the first inventor, even before the patent is granted; therefore any person, who, knowing that another is the first inventor, proceeds to construct a machine, acts at his peril, with a full knowledge of the law.”
In Jones v. Sewall, 6 Fish. 343, Justice Cliffoed says:
“Inventions lawfully secured by letters patent are the property of the inventors, and as such the franchise and the patented product aro as much entitled to legal protection as any other species of property, real or personal. They are, indeed, property, even before they are patented, and continue to-be such without that protection until the inventor abandons the same to the public.”
It seems to me that the court, under these cases, is sustained in holding that the complainant is entitled to the relief prayed for while his application for a patent is pending, and therefore the demurrer is overruled.